Title: From Thomas Jefferson to John Brown Cutting, 24 September 1789
From: Jefferson, Thomas
To: Cutting, John Brown



Dear Sir
Paris Sep. 24. 1789.

I am favored with yours of the 18th. inst. and thank you for the intelligence it contains. I now inclose you my answer from Marseilles, and a state of the rice imported into this country in one year. Also letters for Mr. Rutledge, Dr. Ramsay and Governor Pinckney. The latter contains certificates for the bond I received while you were here, and for the 150. bonds.—I am become excessively anxious indeed about finding a passage. There is no vessel in any port of France bound to the Chesapeak and has not been an arrival from America for some weeks. Mr. Trumbull handed me a proposition from Capt. Colley to take me up at Cowes. Instead of accepting it, I proposed his coming to Havre. This would be so much more convenient to me that I had better give 20 or 30 guineas more from Havre than Cowes, because of double sea-sickness, transportation of 40. cases of baggage, entrance, and duties on it in England: but I wish now that I had said, ‘if he will not come to Havre, I will go to Cowes.’ If he does not come, do my dear Sir help my friend Trumbull in finding me some vessel bound for the Chesapeak and which will take me in at Havre or Cowes, preferably the former, but as I shall be trying to get a passage from France at the same time, while you are trying to get me one from England, it will be necessary that your engagement for me be on condition that I be not preengaged. I am going this morning to Versailles to take leave, and my baggage will be packed to-day, so that after to-day I can always set off at half a day’s warning. Wishing you a pleasant passage to America, and that we may meet there, I am with great esteem Dear Sir Your affectionate friend & servt.,

Th: Jefferson

 